DETAILED ACTION
1.    This communication is responsive to the amendment filed September 28, 2021.
2.    Claims 1-20 are pending in this application. Claims 1, 7, 13 are independent claims. This action is made Final.

Examined under the first inventor to file provisions of the AIA 
3.    The present application was filed on February 01, 2018 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA 

Response to Arguments
4.	Applicant’s arguments, with respect to the amendment filed on September 28, 2021 with respect to claims 1-20 have been fully considered and are found non-persuasive. 

The applicant argues:
1. The newly amended claim language of “and the further updated graphical user interface includes a visualization comparing each of the current state, the first future state, and a second future state” overcomes the previously cited arts.

The examiner responds:
1.  The examiner respectfully disagrees.



Frantz Fig 3 shows displaying (comparing) three time states of T0, T1, T2 for a network planning tool for graphed parameters.

Frantz [0064] “FIG. 3 shows a diagram to visualize processing of a communication network based on an evolution of performance parameters”.

Frantz [0048] “first, second and/or third performance parameter comprises at least one of the following: [0049] a power level; [0050] an optical signal-to-noise ratio; [0051] a bit error rate”

Thus, the network planning tool displays time states T0, T1, T2 for performance parameters of power level, optical signal to noise ratio, and bit error rate.

Frantz [0069] “The network planning tool may provide for [0070] monitoring (continuously or at given moments in time), [0071] correction (in particular adjustment, if required) of performance parameters of the network”.

Thus, performance parameters can be adjusted and the network planning tool can be monitored continuously.

[0064], Fig 3 with time states T0, T1, T2 will be adjusted (updated) based on the adjusted performance parameters.

The examiner is always available for interviews.


Drawings
5.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

6.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the applicant’s February 01, 2018 drawings contain color drawings.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swinkels et. al. (“Swinkels”, US 2015/0333824) in view of Frantz et. al. (“Frantz”, US 2014/0255024) in further view Himura et. al. (“Himura”, US 2013/0083693) in further view of Johnson et. al. (“Johnson”, US 7,149,975).

Claim 1:
([abstract] ‘Systems and methods of optimizing capacity of an optical network”)

Swinkels teaches providing a graphical user interface configured to display a current state of the optical network to an operator; ([0063] “Referring to FIG. 5, in an exemplary embodiment, a diagram illustrates a dashboard 320 showing metrics associated with the optical network 100”), [0063] “compute real-time margin, an estimation, prediction, and/or calculation, showing non-linear impairments, link loss, dispersion, error rates, etc”)

Swinkels teaches performing analysis based on a first user input (Swinklels Fig 15 shows an optical network performance graph on a user interface, Swinklels [0163] “FIG. 15 illustrates a screen 520-3 with a setup insert 530 which includes various options for optimization. These options can include, for example, a single channel optimization, a gridded full optimization, a superchannel full optimization, a gridded mesh optimization, a gridless mesh optimization, and a genetic algorithm optimization”, Swinkels [0163]  “the genetic algorithm optimization determines how A-Z demands should be routed in the network 500 to optimize superchannels, wavelength placing, etc. to avoid blocking/contention and to maximize throughput”, thus, a user can perform real-time optimization on the network., Swinklels [0067] “The various optimization metrics can be viewed as "knobs" which can be turned having an associated effect on the dashboard 320”. Thus, based on user input, then network performance parameters can be changed, and a real-time even happens on the network that affects the future state of the network)

Swinkels teaches the first user input is related to an event affecting the current state of the optical network to determine a first future state of the optical network. (as discussed above in Swinkels [0163] “the genetic algorithm optimization determines how A-Z demands should be routed in the network 500 to optimize superchannels wavelength placing, etc. to avoid blocking/contention and to maximize throughput”, thus, a user can perform real-time optimization on the network., Swinklels [0067] “The various optimization metrics can be viewed as "knobs" which can be turned having an associated effect on the dashboard 320”. Thus, based on user input, then network performance parameters can be changed, and a real-time event happens on the network that affects the future state of the network)

Swinkels teaches allowing the operator to select a network map (Swinkels [0162] “In FIG. 13, the screen 520-1 illustrates the network 520 (in a map insert 522) and a service 524 provisioned between the nodes 520-B, 520-H”, thus, a user can navigate to Fig 13 which displays a network map)

Swinkels teaches performing an updated analysis based on the first user input and a second user input related to planned/scheduled services to determine a second future state of the optical network (Swinklels [0067] “The various optimization metrics can be viewed as "knobs" which can be turned having an associated effect on the dashboard 320”. Thus, based on user input, then network performance parameters can be changed, and a real-time event happens on the network that affects the future state of the network, Fig 13 item 320 shows metrics of “health”, “throughput”, “Excess BW”, “NSM”, [0064] “The dashboard 320 can be implemented in the SDN application, an EMS, an NMS, etc. to provide instant feedback on the state of the network 100 based using the various optimization metrics”) 

Swinkels does not explicitly teach providing an updated graphical user interface configured to display the current state and the first future state to an operator. 

Frantz teaches providing a forecast visualization configured to display the current state, and the first future and the second future state to an operator (Frantz [Fig 3] shows a system performance graph with shows an initial time state and several future time states. Frantz [0064] “FIG. 3 shows a diagram to visualize processing of a communication network based on an evolution of performance parameters”, Frantz [0002] “system for planning, dimensioning, and cost efficient use of optical communication networks”. Frantz [0019] “the communication network can be monitored and/or supervised e.g. for parameters impacting its optical and/or transmission performance”)

Frantz teaches the forecast visualization comparing each of the current state, the first future state, and a second future state (Frantz Fig 3 shows displaying (comparing) three time states of T0, T1, T2 for a network planning tool for graphed parameters. Frantz [0064] “FIG. 3 shows a diagram to visualize processing of a communication network based on an evolution of performance parameters”. Frantz [0048] “first, second and/or third performance parameter comprises at least one of the following: [0049] a power level; Frantz [0050] an optical signal-to-noise ratio; Frantz [0051] a bit error rate” Thus, the network planning tool displays time states T0, T1, T2 for performance parameters of power level, optical signal to noise ratio, and bit error rate. Frantz [0069] “The network planning tool may provide for [0070] monitoring (continuously or at given moments in time), Frantz [0071] correction (in particular adjustment, if required) of performance parameters of the network”. Thus, performance parameters can be adjusted and monitored continuously. Thus, as discussed above in Frantz [0064], Fig 3 with time states T0, T1, T2 will be adjusted (updated) based on the adjusted performance parameters)

Frantz is analogous art of monitoring a state of an optical network [abstract, 0012]. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the optical network monitoring user interface of Swinkels with the optical network planning graph of Frantz so that a user can monitor performance, and receive alerts when optical network equipment fails or falls below a threshold [Frantz 0082] so a user can take corrective action to maintain a cost efficient design [Frantz 0110].

Frantz does not explicitly teach wherein the further updated graphical user interface is configured to display a topology tab and a photonic network tab. 

Himura teaches wherein the further updated graphical user interface is configured to display a topology tab and a photonic network tab. (The examiner interprets the topology tab as a tab which contains network topology information, the examiner interprets the photonic network tab as a tab which contains optical (photonic) network information. Himura Fig 15 shows tab “topology display” item 1502 to show a network topology map item 1521. Himura [0157] “A topology management window 1501 is displayed on the console 110 and includes a topology display tab 1502 and a pattern list tab 1503, for example”.  Himura “[0159] The pattern list tab 1503 displays the node pattern managing table 241a, 241b, 241c and edge pattern managing table 242a, 242b, 242c corresponding to the models of network device”. Thus, Himura teaches a tab which contains network topology information, and a tab which contains optical (photonic) network information)

Himura is analogous art of an optical network on a user interface [0162, Fig 15]. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the optical network interface monitoring user interface of the modified Swinkels + Frantz with the optical network graph interface of Himura, so that more space is available to display an interface by organizing each interface onto a separate tab as shown in Himura [Fig 15 items 1502, 0158].

Himura does not explicitly teach a geographical map. 

Johnson teaches a geographical map (Johnson [Col 1 38-41]] “One useful view which is often incorporated into an optical network administration GUI is a network topology, namely a graphical representation of the geographic and/or logical structure of the network”. Johnson [Col 7 56-60] “FIG. 5, the network administrator has selected Network Topology icon 104a, and as such a network topology panel 104 has been displayed. In this network topology panel 104 is displayed a network topology of nodes and links making up the optical network 83. Such a network topology may be organized geographically, namely according to the geographic location of the nodes, or logically, for example according to a function of the nodes, or some combination of both”)

Johnson is analogous art of an optical network user interface [Col 2 23-24]. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the optical network monitoring user interface of the modified Swinkels + Frantz + Himura with the optical network graph interface of Johnson, so users can view the status of particular components where data is not being processed or transmitted properly, so users cam mux/demux optical channels to work around errors [Johnson Col 8 35-39] to maintain the integrity and efficiency of an optical network [Johnson Col 5 56-59]

Claim 2:
Swinkels does not explicitly teach causing changes in the optical network to implement the second future state in response to approval from the operator.
Frantz teaches causing changes in the optical network to implement the second future state in response to approval from the operator (Frantz Fig 3 shows states T0, T1, T2 are mapped against a “required system performance” threshold, Frantz teaches [0110] “a network planning tool detects at a time T0, i.e. significantly before a time T1 when the required system performance will reach the end-of-life threshold, that the margin is too low compared to the required end-of-life (i.e. the planning target). Hence, the network planning tool initiates corrective actions while the system is still in a safe operating condition. The corrective action may comprise an alert of the network management system or a message or alert sent to an operator”, Frantz [0118] “If the result reveals that certain objectives, e.g. a planned end-of-life performance of the communication network may not be reachable (e.g., in case the number of planned optical channels cannot be activated without the signal quality falling below a predetermined limit), the operator can be informed and/or corrective actions may be triggered”, Frantz “[0090] recommendations on how to handle the alarm, e.g., proposals for parameter changes, equipment reconfigurations, additional equipment to be installed, etc., and/or Frantz [0091] “whatever other kind of further information that could be useful to support the operator in taking adequate decisions”)

Frantz is analogous art of monitoring a state of an optical network [abstract, 0012]. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the optical network monitoring user interface of Swinkels with the optical network planning graph of Frantz so that a user can monitor performance, and receive alerts when optical network equipment fails or falls below a threshold [Frantz 0082] so a user can take corrective action to maintain a cost efficient design [Frantz 0110].


Claim 3:
Swinkels teaches wherein the first future state has less optical margin in the optical network than the current state and the second future state has less optical margin in the optical network than the first future state, (Swinkels [0010] “intentionally reducing margin on one or more wavelengths includes identifying a first wavelength capable of using excess capacity; determining the one or more wavelengths that have extra margin; adjusting at least one of the one or more wavelengths to reduce associated margin to a nominal margin so as to increase supportable capacity of the first wavelength; and increasing capacity of the first wavelength based on the supportable capacity”, so margin can be reduced in future states) and wherein the (Swinklels [0067] “The various optimization metrics can be viewed as "knobs" which can be turned having an associated effect on the dashboard 320”)

Claim 4:
Swinkels teaches that the selections are made to temporarily operate at the less optical margin based on the event and associated services affected by the event. (Swinklels [0067] “The various optimization metrics can be viewed as "knobs" which can be turned having an associated effect on the dashboard 320”, Swinklels [0163]”FIG. 15 illustrates a screen 520-3 with a setup insert 530 which includes various options for optimization”, Swinklels [0010] “a method of optimizing capacity of an optical network, through intentionally reducing margin on one or more wavelengths includes identifying a first wavelength capable of using excess capacity”, thus, a user can temporarily set less optical margins)

Claim 5:
Swinkels teaches wherein the selections are made based on a series of inputs to explore excess capacity and network conditions based on the excess capacity (Swinklels [0010] “a method of optimizing capacity of an optical network, through intentionally reducing margin on one or more wavelengths includes identifying a first wavelength capable of using excess capacity”, Swinklels [0067] “The various optimization metrics can be viewed as "knobs" which can be turned having an associated effect on the dashboard 320”)


Frantz teaches wherein the selections are made based on a series of what if comparisons to explore excess capacity (Frantz Fig 3 shows states T0, T1, T2 are mapped against a “required system performance” threshold, Frantz teaches [0110] “a network planning tool detects at a time T0, i.e. significantly before a time T1 when the required system performance will reach the end-of-life threshold, that the margin is too low compared to the required end-of-life (i.e. the planning target). Hence, the network planning tool initiates corrective actions while the system is still in a safe operating condition. The corrective action may comprise an alert of the network management system or a message or alert sent to an operator”, Frantz [0118] “If the result reveals that certain objectives, e.g. a planned end-of-life performance of the communication network may not be reachable (e.g., in case the number of planned optical channels cannot be activated without the signal quality falling below a predetermined limit), the operator can be informed and/or corrective actions may be triggered”, Frantz “[0090] recommendations on how to handle the alarm, e.g., proposals for parameter changes, equipment reconfigurations, additional equipment to be installed, etc., and/or Frantz [0091] “whatever other kind of further information that could be useful to support the operator in taking adequate decisions”, thus, there is a constant what if comparison testing to see if the current operating parameter exceeds an impermissible threshold)

Frantz is analogous art of monitoring a state of an optical network [abstract, 0012]. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the optical network monitoring user interface of Swinkels with the optical network planning 

Claim 6:
Swinkels teaches that the analysis and the updated analysis perform capacity mining to determine excess capacity available (Swinkels [0011] “identify a first wavelength capable of using excess capacity, determine the one or more wavelengths have extra margin, adjust the one or more wavelengths to reduce associated margin to a nominal margin amount so as to increase supportable capacity of the first wavelength, and increase capacity of the first wavelength based on the supportable capacity”) based on the first user input and the second user input (Swinklels [0067] “The various optimization metrics can be viewed as "knobs" which can be turned having an associated effect on the dashboard 320”, Swinklels [0163]”FIG. 15 illustrates a screen 520-3 with a setup insert 530 which includes various options for optimization”, Swinklels [0010] “a method of optimizing capacity of an optical network, through intentionally reducing margin on one or more wavelengths includes identifying a first wavelength capable of using excess capacity”)

Claim 7
Swinkels teaches wherein the excess capacity is provided through configuration changes in existing optical modems in the optical network. (Swinkels [0043] “optical modems”, [0035] “modems that look the same differently based on an ability to provide additional revenue generating services by providing network capacity”)

Claim 8:
Swinkels teaches wherein the analysis and the updated analysis utilize currently deployed services and the planned/scheduled services to determine the excess capacity ”, Swinklels [0010] “a method of optimizing capacity of an optical network, through intentionally reducing margin on one or more wavelengths includes identifying a first wavelength capable of using excess capacity”, Swinkels [0035]  treat modems that look the same differently based on an ability to provide additional revenue generating services by providing network capacity, apply a different optical network optimization criteria based on modem traffic carrying potential, and use optical modem traffic carrying potential as a mechanism to determine whether to improve or penalize a specific wavelength service” , thus, optical modem services are used with wavelength services to provide capacity to offset excess capacity)

Claim 9:
Swinkels teaches wherein the event comprises one or more faults with the first future state comprising the optical network subsequent to restoration of at least one service [Swinkels 0064] “Health gives an operator a view of non-blocked restoration paths, how resilient the network 100 is to failures, and restorability in the network 100”, [0165] “dashboard 320, the health has improved because less spectrum is being used, thereby allowing restoration and removing blocking and contention”, Swinkels [0004] “Optical network modeling and engineering are concerned with placing viable services (on wavelengths) into a network”, Swinkels [0162] “Additionally, the application 510 can display the dashboard 320 which shows, in the case of the service 524, that the network 500 is healthy, has a low throughput, a lot of excess bandwidth (10/100), and very high NSM”, thus, a user can view a service and determine if it’s healthy/not healthy) subsequent (after) a capacity increase)

Claim 10:
Swinkels teaches updated graphical user interface and the further updated graphical user interface each list a number of services restored and down based on the first future state and the second future state. (Swinkels [0162] “Referring to FIGS. 13-21, in exemplary embodiments, various screens 520-1-520-9 illustrate an operation with the application 510 on the network 500. In FIG. 13, the screen 520-1 illustrates the network 520 (in a map insert 522) and a service 524 provisioned between the nodes 520-B, 520-H”, Swinkels [0153] “The gridded mesh optimization takes all A-Z demands in the network 500 and optimizes based on routing signals on the spectral grid through the network 500. The gridless mesh optimization takes all A-Z demands in the network 500 and optimizes based on routing signals gridlessly. Finally, the genetic algorithm optimization determines how A-Z demands should be routed in the network 500 to optimize superchannels, wavelength placing, etc. to avoid blocking/contention and to maximize throughput”, thus, user routing option such as “gridless mesh optimization” optimizes routing around blocked/contention nodes and though restored nodes such as Swinkels Fig 13 item 524, Swinkels [0164] “FIG. 16 illustrates a screen 520-4 with the details 526 of the gridded full optimization. Note, the margin, for the service 524, has decreased to 7.5 (from 16.9), the health is low (blocking and no restoration)”.

Claim 11:
(Swinkels [0004] “Optical network modeling and engineering are concerned with placing viable services (on wavelengths) into a network”, [Swinkels abstract] “increase capability of the first wavelength such that the first wavelength can operate at the associated target capacity”) 

Claim 12-17 are similar in scope to claims 1-6 and are rejected under similar rationale

Claim 18 is similar in scope to claim 9 and is rejected under similar rationale

Claim 19 is similar in scope to claim 11 and is rejected under similar rationale

Claim 20 is similar in scope to claim 1 and is rejected under similar rationale


Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK V STITT whose telephone number is (571)270-5064. The examiner can normally be reached M-F 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171